                          Case 1:18-cv-02844-RDB Document 338-1 Filed 08/28/20 Page 1 of 1



                                                IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF MARYLAND
              SECURITIES AND EXCHANGE COMMISSION,
                                                                            *
                    Plaintiff,
                                                                            *
                    v.                                                                        Case No.
                                                                                                         1:18-cv-02844-RDB
              KEVIN B. MERRILL, ET AL.,
                                                                            *

                    Defendant.                                              *

                                              NOTICE OF FILING OF DOCUMENT UNDER SEAL
              Check one.
               X
                         Exhibit      A               which is an attachment to
                                                                                    Receiver's Motion for Approval of
                          Seventh Interim Fee Application of Harney Management Partners, LLC
                         will be electronically filed under seal within 24 hours of the filing of this Notice.



                                                                        (title of document)

                         will be electronically filed under seal within 24 hours of the filing of this Notice.

                         I certify that at the same time I am filing this Notice, I will serve copies of the document
              identified above by               N/A                                                                              .

              August 28, 2020                                                        T-ZOO)#VUMFS
              Date                                                                Signature
                                                                                   Lynn H. Butler (pro hac vice)
                                                                                  Printed Name and Bar Number

                                                                                   111 Congress Ave., Suite 1400, Austin, TX 78701

                                                                                  Address
                                                                                   lynn.butler@huschblackwell.com
                                                                                  Email Address
                                                                                   (512) 472-5456
                                                                                  Telephone Number
                                                                                   (512) 479-1101
                                                                                  Fax Number




NoticeofFilingofDocumentUnderSeal (11/2017)
